The judgment on which this action is founded was recovered against the defendants Bellows and Hunt only. Those two defendants owned all the capital and stock in trade of the firm of Charles Bellows  Co., and they assigned this property to the defendant Cornell, in trust to pay the firm debts. The plaintiff is receiver only of their property. The only ground upon which the plaintiff now seeks to impeach this assignment is that Bellows and Hunt had made an arrangement with the defendants Adam C. Leach and William J. Hinds, to give them, as a compensation for their services, in lieu of salary, a portion of the profits of the business of the firm of Charles Bellows  Co., and he claims that this arrangement made them partners in the firm, and that consequently they not having joined in the assignment to the defendant, it is void.
Leach and Hinds disclaim any interest in the partnership property, and do not appear to have objected to the assignment. They had no interest in the property, and the firm being insolvent, there are no profits. Leach in his answer sets up that no one but Bellows and Hunt is interested in the partnership property, and Hinds testified on the trial that he had drawn more than the share of profits agreed to be paid to him. It is difficult under this state of facts to see who is to dispute the title of the assignee, or to prevent him from executing his trust, whatever may be the effect of the agreement to give Leach and Hinds a part of the profits. Even if they were *Page 576 
partners they could ratify an assignment by the other members of the firm, and no one else would have the right to complain. In this case they appear to have assented to it, and on the trial joined in the endeavor to uphold it. It is certainly good to pass all the interest of Bellows and Hunt in the property. They are the only parties whose property the receiver is entitled to pursue, and they are the only parties who ever had any title to the property assigned to the defendant. It is useless, therefore, to enter upon the discussion whether or not a partnership relation existed between them and Leach and Hinds. It would be a mere abstract question not important to the decision of this case.
The judgment should be affirmed.
All concur.
Judgment affirmed.